Name: Council Decision (CFSP) 2015/441 of 16 March 2015 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces
 Type: c("Decision_ENTSCHEID", "Decision")
 Subject Matter: defence;  European construction;  cooperation policy;  Africa;  international security
 Date Published: 2015-03-17

 17.3.2015 EN Official Journal of the European Union L 72/37 COUNCIL DECISION (CFSP) 2015/441 of 16 March 2015 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2010, the Council adopted Decision 2010/96/CFSP (1). The mandate of the EU military mission ends on 31 March 2015. (2) The Brussels Conference on Somalia, held on 16 September 2013, provided the basis for the Somalia Compact and triggered a mechanism for coordination and Somali ownership through the Somalia New Deal task force. (3) During the United Kingdom and Somalia co-hosted international meeting, held in London on 18 September 2014, the Federal Government outlined the Ministry of Defence's path to development of the Somali National Army up to 2019, and its immediate requirements. (4) Following the Strategic Review in October 2014, the mandate of the EU military mission should be extended until 31 December 2016. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission. (6) The mandate of the EU military mission should be further extended with an adapted mandate, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/96/CFSP is hereby amended as follows: (1) In Article 1, paragraph 2 is replaced by the following: 2. In order to achieve the objectives set out in paragraph 1, the EU military mission shall be deployed in Somalia in order to address both institutional building in the defence sector through strategic advice as well as direct support to the Somali National Army through training, advice and mentoring. The EU military mission shall also be ready to provide support, within its means and capabilities, to other Union actors in the implementation of their respective mandates in the security and defence area in Somalia.. (2) Article 3 is replaced by the following: Article 3 Designation of the Mission Headquarters 1. The Mission Headquarters shall be located in Somalia, at Mogadishu International Airport in Mogadishu. It shall perform the functions of both Operational Headquarters and Force Headquarters. 2. The Mission Headquarters shall include a liaison and support office in Nairobi and a support cell in Brussels.. (3) In Article 7, paragraph 4 is replaced by the following: 4. The EU military mission shall operate, within its means and capabilities, in close cooperation with other international actors in the region, in particular the United Nations and AMISOM in line with the agreed requirements of the Federal Government of Somalia.. (4) In Article 10, the following paragraph is added: 5. The financial reference amount for the common costs of the EU military mission for the period from 1 April 2015 until 31 December 2016 shall be EUR 17 507 399. The percentage of this reference amount referred to in Article 25(1) of ATHENA shall be 30 % and the percentage for commitment referred to in Article 32(3) of ATHENA shall be 90 %.. (5) The following Article is inserted: Article 10b Project cell 1. The EU military mission shall have a project cell for identifying and implementing projects, to be financed by Member States or third States which are consistent with the mission's objectives and contribute to the mandate's delivery. 2. Subject to paragraph 3, the EU Mission Commander shall be authorised to seek recourse to financial contributions from the Member States or third States to implement projects identified as supplementing the EU military mission's other actions in a consistent manner. In such a case, the EU Mission Commander shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by the EU Mission Commander in the use of the funds provided by those States. Under no circumstances shall the Union or the HR be held liable by contributing States as a result of acts or omissions by the EU Mission Commander in the use of the funds provided by those States. 3. The PSC shall agree on the acceptance of a financial contribution from third States to the project cell.. (6) Article 11 is amended as follows: (a) in paragraph 1, the introductory wording is replaced by The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information generated for the purposes of the Mission, in accordance with Council Decision 2013/488/EU (2): (b) in paragraphs 2 and 3, the words Decision 2011/292/EU are replaced by the words Decision 2013/488/EU. (7) In Article 12, paragraphs 2 and 3 are replaced by the following: 2. The mandate of the EU military mission shall end on 31 December 2016. 3. This Decision shall be repealed as from the date of closure of the EU Headquarters, the liaison and support office in Nairobi and the support cell in Brussels, in accordance with the plans approved for the termination of the EU military mission, and without prejudice to the procedures regarding the audit and presentation of the accounts of the EU military mission, laid down in ATHENA.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 April 2015. Done at Brussels, 16 March 2015. For the Council The President F. MOGHERINI (1) Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (OJ L 44, 19.2.2010, p. 16). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).;